CCA 38269. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
*175WHETHER APPELLANT’S CONVICTIONS FOR POSSESSION AND RECEIPT OF CHILD PORNOGRAPHY MUST BE SET ASIDE BECAUSE SEVERAL DEPICTIONS OFFERED IN SUPPORT OF THE SPECIFICATIONS ARE NOT CHILD PORNOGRAPHY AND ARE CONSTITUTIONALLY PROTECTED, A GENERAL VERDICT WAS ENTERED, AND IT IS IMPOSSIBLE TO DETERMINE WHETHER THE LEGALLY PROTECTED IMAGES CONTRIBUTED TO THE VERDICT.
No briefs will be filed under Rule 25.